DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-24 are pending and examined herein per Applicant’s 12/11/2019 filing.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. mental processes) without practical application or significantly more when the elements are considered individually and as an ordered combination. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 
Yes, the claims fall within at least one of the four categories of patent eligible subject; where claims 1-20 are to a method (process). 
No, claims 21-24 do NOT claims fall within at least one of the four categories of patent eligible subject, see reject at 5 below for additional information.
Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
October 2019: Subject Matter Eligibility at p. 7-8.
Claim 1 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:
1. A method of assessing a culture of a school, comprising: 
collecting continuous school culture indicator ratings from teachers of the school via a web application, the continuous school culture indicator ratings being for each individual teacher for each of a plurality of school culture indicators for each of a plurality of school culture drivers; and 
generating school culture driver scores for each of the plurality of school culture drivers based on the continuous school culture indicator ratings of the teachers of the school.
Based on known inputs it is well within the capabilities of the human mind to determine the components of a school’s culture that drive/influence the score (See Spec figs. 3 and 5) as a result of the human minds ability to make observations, evaluations, judgements, and opinions – with or without the aid of a tool such as a computing device.  
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recited additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as 
The identified judicial exception is not integrated into a practical application. In particular, the claims recites the additional limitations see non-bold-italicized elements above.  The additional claimed step of “collecting” is determined to be a step of extra-solution active, specifically data gathering.   
Where 2106.05(g) MPEP states, “term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent.”
Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As stated above the additional limitation are found to be insignificant extra-solution activity and therefore do not transform the abstract idea into patent eligible subject matter when the considered individually or in the ordered combination.

The other independent claims recite similar limitations and are rejected for the same reasoning given above.  
The dependent claims do not further limit the claimed invention in such a way as to direct the claimed invention to statutory subject matter.

Claims 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are to an interface (software components) without a tangible form (hardware components).  When software is claimed its embodiment must also be claimed, e.g. a device. A device is interpreted as falling under the statutory class of a machine.  Where a machine is a concrete thing, consisting of parts, or of certain devices and combination of devices.  MPEP 2106.03(I). The courts' definitions of machines, manufactures and compositions of matter indicate, a product must have a physical or tangible form in order to fall within 
It is noted that the instant specification states “The system 100 may include one or more user devices 20 that interact with the network 40 to provide an interface for a user 30 to interact with the system 100.” (Spec [36]) It is suggested that the claim be amended to positively recite the user device.
The dependent claims do not further limit the claimed invention in such a way as to direct the claimed invention to statutory class; therefore these claims are rejected for the same reasoning given above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shani (US Pub 2018/0082238 A1)
Claim 1
Shani teaches a method of assessing a culture of a school (Shani [1] “means and methods of sharing employer reviews” and [33] “system is configured to evaluate an organization culture”, where the organization is the equivalent of the claimed school), comprising: 
collecting continuous school culture indicator ratings from teachers of the school via a web application, the continuous school culture indicator ratings being for each individual teacher for each of a plurality of school culture indicators for each of a plurality of school culture drivers (Shani [33] “the system is configured to evaluate an organization culture by factorizing data regarding one or more reviews of one or more managers from the organization” [274] “method for rating one or more managers' personal relationship performance (300), in respect to one or more managers job postings, comprising the steps of: (a) providing (310): (i) at least one input module configured to receive one or more reviews of at least one manager personal relationship performance parameter in respect to one or more managers job posting from at least one user . . . input module is further configured to receive at least one significance score in respect to the manager personal relationship performance parameter from the use”, and [29] “the input module is configured to receive the manager review for at least one parameter selected from the field of: sexual harassment, racism, gender discrimination, treatment of parents, social benefits, level of work environment, helpfulness, mentoring, kindness, transferring skills, human skills, emotional intelligence, willingness to acknowledge performance and/or achievements, supportive environment, work demands, social manners, bullying, personal temper, leadership qualities, and any combination thereof” also see [118] and fig. 8-10. It is noted the claimed “culture” is viewed in light of  the instant specification describing culture as “organizational culture revolve around soft concepts such as feelings, morale, and subjective valuations” (Spec. [2])); and 
generating school culture driver scores for each of the plurality of school culture drivers based on the continuous school culture indicator ratings of the teachers of the school (Shani [349] “a review (610) can be operated when a user is interested in reading a review of a manager or organization, followed by searching (612) the organization (614) or manager (616) database” and fig. 12-13).

Claim 2
Shani teaches all the limitations of the method of claim 1, further comprising displaying to the individual teacher, a comparison of school culture driver scores of the school and school culture driver scores of the individual teacher based on the continuous school culture indicator ratings of the individual teacher (Shani [186] “enables the user to receive a `tailor made` analysis by said scoring module in reference to parameters deemed important specifically to him in the assessment and rating.”, [346] “adjusted calculation per manager and per organization and generation of a score (560) when: every parameter receives a different weight  in the final score in accordance with the level of importance given to this parameter from the employee” and fig. 8 and 11-13, where importance is the equivalent of the claimed driver).

Claim 3
Shani teaches all the limitations of the method of claim 1, wherein the web application includes a user interface that presents to the individual teacher a previous school culture indicator rating for each of the plurality of school culture indicators for one of the plurality of school culture drivers, wherein the user interface allows the individual teacher to change the previous school culture indicator ratings and to update the school culture driver scores of the school and the school culture driver scores of the individual teacher (Shani [118], [139-140], and [350]).

Claim 4
Shani teaches all the limitations of the method of claim 3, further comprising: 
receiving, from the web application for the individual teacher, a change to one or more current school culture indicator ratings of the individual teacher (Shani [118], [139-140], and [350]); and 
updating the school culture driver scores of the school based on the change to one or more current school culture indicator ratings of the individual teacher and current school culture driver scores of other teachers of the school (Shani [21], [31-32], and fig. 5).

Claim 5
Shani teaches all the limitations of the method of claim 4, further comprising storing the change to one or more current school culture indicator ratings in association with a time of the change (Shani [215-216] see review time).

Claim 6
Shani teaches all the limitations of the method of claim 5, further comprising: 
receiving one or more dates of events at the school (Shani [393], see table 11 of fig. 13); and 
correlating one or more changes of the school culture driver scores to the events at the school (Shani fig. 13).

Claim 7
Shani teaches all the limitations of the method of claim 1, wherein the plurality of school culture drivers include: Direction, Profession Engagement, Instructional Autonomy, Collaboration, Empowerment, Feedback and Reflection, Resource Priorities, Support and Care, Sense of Belonging, and Teacher Advancement (Shani [29], showing analogous selectable drivers).

Claim 8
Shani teaches all the limitations of the method of claim 1, wherein the web application includes a user interface that collects biographical information of the individual teacher (Shani [25] and [192]).

Claim 9
Shani teaches all the limitations of the method of claim 8, further comprising generating partitioned school culture driver scores and partitioned school culture indicator ratings of the school based on the biographical information (Shani fig. 8 and 10, where individual reviews may be read see #910 and #2200 respectively, also see [355] and [365]).

Claim 10
Shani teaches all the limitations of the method of claim 9, wherein the partitioned school culture driver scores and partitioned school culture indicator ratings of the school are partitioned based on one or more of: teacher career length, teacher school service length, teacher-principal relationship length, number of schools for each teacher, or number of principals for each teacher (Shani [357] and fig. 9).

Claim 11
Shani teaches all the limitations of the method of claim 1, wherein the school culture driver scores of the school are quantized levels of agreement among the teachers of the school regarding a level of each school culture driver at the school (Shani fig. 13).

Claim 12
Shani teaches all the limitations of the method of claim 11, further comprising displaying to a school leader a graphical breakdown of the quantized levels of agreement among the teachers of the school (Shani fig. 13).

Claim 13
Shani teaches all the limitations of the method of claim 1, further comprising displaying to a school leader a school initial inventory, the school culture driver scores of the school, and a leader inventory for school culture indicator ratings and driver scores for each of the plurality of school culture drivers (Shani [118] and fig. 13).

Claim 14
Shani teaches all the limitations of the method of claim 1, further comprising tracking activity of the teachers of the school and displaying a participation rate of the teachers (Shani fig. 4 and fig. 7, #840).

Claim 15
Shani teaches a method of assessing organizational culture (Shani [1] and [33]), comprising: 
collecting continuous organizational culture indicator ratings from individuals within an organization via a web application, the continuous organizational culture indicator ratings being for an individual for each of a plurality of organizational culture indicators for each of a plurality of organizational culture drivers, wherein the web application includes a user interface that presents to the individual a current Shani [29], [33], [118], [274] and fig. 8-10); 
generating organizational culture driver scores for each of the plurality of school culture drivers based on the continuous organizational culture indicator ratings of the individuals within the organization (Shani [349] and fig. 12-13); and 
displaying a comparison of the organizational culture driver scores and individual organizational culture driver scores based on the continuous organizational culture indicator ratings of the individual (Shani [126-127] see timeline).

Claim 16
Shani teaches all the limitations of the method of claim 15, wherein the user interface allows the individual to change the current organizational culture indicator ratings and to update the organizational culture driver scores and the individual culture driver scores (Shani [118], [139-140], and [350]), the method further comprising: 
receiving, from the web application for an individual, a change to one or more current organizational culture indicator ratings of the individual (Shani [118], [139-140], and [350]); and 
updating the organizational culture driver scores based on the change to one or more current organizational culture indicator ratings of the individual and current organizational culture driver scores of other individuals of the organization (Shani [21], [31-32], and fig. 5).

Claim 17
Shani teaches all the limitations of the method of claim 16, further comprising storing the change of the current organizational culture indicator rating in association with a time of the change (Shani [215-216] see review time).

Claim 18
Shani teaches all the limitations of the method of claim 17, further comprising: 
receiving one or more dates of events at the organization (Shani [393], see table 11 of fig. 13); and 
correlating one or more changes of the organizational culture driver scores to an event at the organization (Shani fig. 13).

Claim 19
Shani teaches all the limitations of the method of claim 15, wherein the web application includes a user interface that collects biographical information of the individual (Shani [25] and [192]).

Claim 20
Shani teaches all the limitations of the method of claim 19, further comprising generating partitioned organizational culture scores and partitioned organizational culture indicator ratings for the organization based on the biographical information (Shani fig. 8 and 10, where individual reviews may be read see #910 and #2200 respectively, also see [355] and [365]).

Claim 21
Shani teaches a user interface (Shani [118]) comprising: 
a plurality of input screens displaying input mechanisms for collecting continuous school culture indicator ratings from a teacher of a school, each input screen recording a current school culture indicator rating for the teacher for each of a plurality of school culture indicators for one of a plurality of school culture drivers (Shani abstract, [15] and fig. 2 and 9); and 
a results interface displaying a comparison of school culture driver scores based on current school culture indicator ratings from a plurality of teachers of the school with an individual school culture driver score based on the continuous school culture indicator ratings of the teacher (Shani fig. 11-13).

Claim 22
Shani teaches all the limitations of the user interface of claim 21, further comprising a biographical data input screen including input mechanisms for collecting biographical information of the teacher (Shani [25] and [192]).

Claim 23
Shani teaches all the limitations of the user interface of claim 21, further comprising a leader result interface displaying school culture driver scores and indicator ratings partitioned based on biographical information of teachers of the school (Shani [357] and fig. 9).

Claim 24
Shani teaches all the limitations of the user interface of claim 23, wherein the leader result interface displays changes in the school culture driver scores over time (Shani [118], [139-140], and [350]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Ratings on Glassdoor” (web published as of 08/04/2021) teaches Company ratings on Glassdoor are determined by recent employee feedback.
New Data Reveals Direct Link Between Employee Engagement and Glassdoor Scores, Stock Market Performance Internet Wire 07 June 2017, teaches data provides strong support for the link between employee feedback on issues such as culture, empowerment, and inclusion and the success of an organization in the financial markets and labor markets. A positive organizational culture and employee experience are associated with better stock performance and a more favorable employer brand.
Jacobe “How Would You Rate Your Boss” (2002) supervisors or bosses play crucial roles in determining their teams' productivity. In every company there are some workgroups that are highly productive and others that are not. These differences exist no matter how high or low a company's overall productivity. Very often, these differences can be traced to individual managers. As a result, how 
Gracynski et al (US Pub 2008/0288324 A1) teaches a system and method for evaluating scientific institutions, professional staff and work products
Papas et al (US Pub 2013/0024241 A1) teaches evaluating the cultural elements, the algorithm can evaluate the search criteria against the data in the system's company database, taking in to consideration data elements that include traits indicated as applicable to a company, traits indicated as not applicable to the company, and traits not selected with regard to the company.
Rizescu et al (US 2021/0019708 A1) teaches tools provided by this invention can be used by an individual (employee, prospective employee, candidate, ex-employee) to evaluate their cultural fit with a workplace based on his/her level of interest.  This embodiment can be used by an individual (employee, prospective employee, candidate, ex-employee) to evaluate their cultural fit with a workplace based on their level of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331.  The examiner can normally be reached on Monday to Friday 9:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FOLASHADE ANDERSON/Examiner, Art Unit 3623